DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thanh Vuong on 12/9/2021.
The application has been amended as follows: Claim 1, Page 2, Line 11 remove the words “and a distinct resolution of control”
The application has been amended as follows: Claim 15, Page 5, Line 16 remove the words “and a distinct resolution of control”
The application has been amended as follows: Claim 23, Page 8, Line 12 remove the words “and a distinct resolution of control”
The application has been amended as follows: Claim 1, Page 2-3, Lines 4-15, 19-20, 23-24, 29, and 35-36 remove the word “distinct”
The application has been amended as follows: Claim 5, Page 3-4, Lines 9 remove the word “distinct”
The application has been amended as follows: Claim 6, Page 4, Lines 4 and 7 remove the word “distinct”
The application has been amended as follows: Claim 8, Page 4, Lines 2 remove the word “distinct”

The application has been amended as follows: Claim 10, Page 4, Lines 2 and 5 remove the word “distinct”
The application has been amended as follows: Claim 12, Page 5, Lines 1 remove the word “distinct”
The application has been amended as follows: Claim 14, Page 5, Lines 2 remove the word “distinct”
The application has been amended as follows: Claim 15, Page 5-6, Lines 8-17, 20, 47, and 53-54 remove the word “distinct”
The application has been amended as follows: Claim 16, Page 7, Lines 5 remove the word “distinct”
The application has been amended as follows: Claim 19, Page 7, Lines 11 remove the word “distinct”
The application has been amended as follows: Claim 20, Page 7-8, Lines 6 remove the word “distinct”
The application has been amended as follows: Claim 21, Page 8, Lines 3 remove the word “distinct”
The application has been amended as follows: Claim 23, Page 8-9, Lines 5-13, 15-16, 39, and 45-46 remove the word “distinct”

Allowable Subject Matter
Claims 1-3, 5-6, 8-17, and 19-23 allowed.


Response to Arguments
Applicants arguments filed on 10/15/2021 have been fully considered as follows:
Applicant argues that the 35 USC 103 rejection to independent claims 1, 15, and 23 should not be maintained in view of Kostrzewski, in view of Malackowski and Hourtash, in further view of Pandya, Piron, and Meglan, fails to teach, suggest, motivate, or otherwise obviate, in any manner, the following combination of claimed feature(s), inter alia: "a plurality of distinct end effectors configured to couple with a plurality of distinct imaging systems, the plurality of distinct end effectors disposed in relation to the multi-joint positioning arm such that each distinct end effector avoids interference with another distinct end effector, each distinct end effector of the plurality of distinct end effectors respectively coupled with each distinct imaging system of the plurality of distinct imaging systems to enable switching among a plurality of distinct imaging modes, each distinct end effector of the plurality of distinct end effectors comprising a handle, each distinct end effector coupled with the distal end of the positioning arm, and each distinct end effector of the plurality of distinct end effectors providing at least one of a distinct range of control and a distinct resolution of control corresponding to each distinct imaging system of the plurality of distinct imaging system; ... wherein, when the positioning system is in an orbit mode, movement of each distinct end effector from a position to a subsequent position is constrained along U.S. Patent Application No. 16/115,025; Filed: August 28, 2018Title: END EFFECTOR FORCE SENSOR AND MANUAL ACTUATION ASSISTANCEApplicants(s): Synaptive Medical Inc.; Inventor(s): Bailey et al.Document: Response to September 7, 2021, Final Office ActionAttorney Docket No. 480.USa surface of a virtual sphere defined about a point of interest, wherein the point of interest is one of preoperatively selected and intraoperatively selected, wherein the virtual sphere is defined by a radius about the point of interest. wherein the radius is one of preoperatively defined and intraoperatively defined in relation to a focal distance of each distinct imaging system coupled with each distinct the end effector, and wherein the point of interest is maintained in focus by each distinct imaging system" This argument is persuasive. Therefore the rejection is not maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664